           Case 2:20-cv-00051-BMM Document 1 Filed 10/02/20 Page 1 of 6




Adrianna Potts
Crowley Fleck PLLP
490 North 31st Street, Suite 500
Billings, MT 59101
Email: apotts@crowleyfleck.com
Phone: 406.252.3441

Attorney for Federal Express Corporation




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION

                                             )
LORI ELLEN PEQUET,                     )
                                             )
      Plaintiff,                             )
                                             )
v.                                           )     No.   __________________
                                             )
FEDERAL EXPRESS CORP., now                   )
known as FedEx Corporation, DOES             )
1-25.                                        )
      Defendants.                            )
                                             )

     DEFENDANT FEDERAL EXPRESS CORPORATION’S NOTICE OF
                         REMOVAL



Defendant Federal Express Corp., alleges as follows:
      1.      The above-entitled action was filed in the Montana County District in

Gallatin County District Court, on January 9, 2020. However, Plaintiff failed to

                                                                                  1
           Case 2:20-cv-00051-BMM Document 1 Filed 10/02/20 Page 2 of 6



effectuate service on Federal Express Corporation. Plaintiff subsequently filed a

First Amended Complaint on June 22, 2020. Plaintiff effectuated service of her First

Amended Complaint on Federal Express Corporation on September 10, 2020. The

matter is now pending in said Montana District Court.

      2.      Upon information and belief, and per the allegations contained in the

First Amended Complaint, at the time of commencement of this action, the Plaintiff

was and is now a resident and citizen of Gallatin County, Montana.

      3.      At the time of commencement of this action, the Defendant, Federal

Express Corporation was and is an all-cargo airline organized under the laws of the

State of Delaware with its principal place of business in Memphis, Tennessee.

      4.      This is an action over which this Court has original jurisdiction under

28 U.S.C. §1332(a)(1), and thus this action is removable to this Court under 28

U.S.C. §1441(a) and (b).

      5.       Plaintiff has filed suit in the instant action under the Montana Wrongful

Discharge Act from Employment Act (Mont. Code Ann. §§ 39-2-901 — 39-2-915).

The statute states that if an employer has committed a wrongful discharge, the

employee may be awarded lost wages and fringe benefits for a period not to exceed

4 years from the date of discharge. Id at Mont. Code Ann. § 39-2-905; Allison v.

Jumping Horse Ranch, 255 Mont. 410, 843 P.2d 753, 49 Mont. St. Rep. 1039, 1992

Mont. LEXIS 319 (Mont. 1992). Plaintiff may also recover punitive damages if she


                                                                                      2
              Case 2:20-cv-00051-BMM Document 1 Filed 10/02/20 Page 3 of 6



establishes by clear and convincing evidence that her employer engaged in actual

fraud or malice in the discharge of the Plaintiff. Id.

         6.      The amount in controversy claimed by Plaintiff in this action, exclusive

of interest and costs, on the basis of the Complaint and First Amended Complaint,

exceeds Seventy-Five Thousand Dollars ($75,000.00). As a result of her claims,

Plaintiff may be awarded lost wages and fringe benefits for a period not to exceed 4

years from the date of discharge. Mont. Code Ann. § 39-2-905 if she were to win

this action. Plaintiff was terminated from her position on July 9, 2019. At the time

of her termination, Plaintiff earned $24.49 an hour and worked an average of 38.32

hours a week. If this matter is tried before a jury by September 14, 2021, Plaintiff’s

front pay would be approximately $108,880.92. (Declaration of Bridget Zaborski,

¶7-8).

         7.      Plaintiff elected a lump sum payment from her pension account in the

amount of $47,166.76, which she received on or about on December 1, 2019. Had

Plaintiff taken a lump sum pension payment at age sixty (60), she would have

received approximately $53,562.70, for a difference of $6,395.94. (Declaration of

Bridget Zaborski, ¶9).

         8.      On the basis of Count II of the Complaint and Count I of the First

Amended Complaint, wherein punitive damages are sought, the amount in

controversy claimed by Plaintiff in this action, exclusive of interest and costs,


                                                                                       3
           Case 2:20-cv-00051-BMM Document 1 Filed 10/02/20 Page 4 of 6



exceeds Seventy-Five Thousand Dollars ($75,000.00). See Bell v. Preferred Life

Assur. Socy., 320 U.S. 238, 240, 64 S. Ct. 5 (1943) (finding that a punitive damage

demand may be considered as part of the amount in controversy in a civil action).

      9.      Evidence of jury verdicts in a similar case may be considered to

determine the amount in controversy. Simmons v. PCR Tech (N.D. Cal. 2002), 209

F. Supp. 2d 1029, 1033. Juries in the State of Montana have awarded more than

Seventy-Five Thousand Dollars ($75,000) in punitive damages in cases alleging

wrongful termination. See Treperinas v. Burlington Northern and Santa Fe Railway

Company, 12th Judicial District Court, Hill County, Montana, 2004 ML 3485, 2004

Mont. Dist. LEXIS 3409, Cause No. DV 04-431. (Treperinas sued Burlington

Northern Santa Fe Railroad on a wrongful termination theory, the jury awarded

Plaintiff $300,000.00 in punitive damages).

      10.     A copy of the Complaint and First Amended Complaint filed in said

Montana District Court action is attached hereto and marked as Exhibit A and

Exhibit B, respectively. Copies of all other pleadings which have been filed in the

state court file will be forwarded by the Clerk of said court.

//

//

//


                                                                                    4
         Case 2:20-cv-00051-BMM Document 1 Filed 10/02/20 Page 5 of 6



      DATED this 2nd day of October, 2020.

                                     Respectfully submitted,

                                     FEDERAL EXPRESS CORPORATION

                                     /s/ Adrianna Potts
                                     Adrianna Potts
                                     Crowley Fleck PLLP
                                     490 North 31st Street, Suite 500
                                     Billings, MT 59101
                                     Main: 406.252.3441
                                     Fax: 406.259.4159
                                     Direct: 406.255.7345
                                     Email: apotts@crowleyfleck.com
                                     Attorney for Federal Express Corporation
                         CERTIFICATE OF SERVICE
      I, the undersigned, a representative of the law firm Crowley Fleck hereby

certify that I served a true and complete copy of the Foregoing Defendant Federal

Express Corporation’s Notice of Removal on the following persons by the following

means:

      1-2         CM/ECF

      ___         Hand Delivery

         3_       Mail

      ___         Overnight Delivery Service

      ___         Fax

      ___         E-Mail



                                                                                5
  Case 2:20-cv-00051-BMM Document 1 Filed 10/02/20 Page 6 of 6



1. Clerk, U.S. District Court

2. Eric E. Holm
   Holm Law Firm, PLLC
   115 N Broadway #304
   Billings, MT 59103

3. Jennifer Brandon
   Clerk of the Montana Eighteenth Judicial District Court, Gallatin County
   Law and Justice Center
   615 S. 16th Ave.
   Bozeman, MT 59715
   United States


                                                  /s/ Adrianna Potts




                                                                          6
